Case 2:19-cv-02188-DSF-MRW Document 318-4 Filed 11/20/20 Page 1 of 3 Page ID
                                #:8977



 1 KATHY BAZOIAN PHELPS (155564)
 2 kphelps@diamondmccarthy.com
   DIAMOND MCCARTHY LLP
 3 1999 Avenue of the Stars, Suite 1100
 4 Los Angeles, California 90067-4402
   Telephone: (310) 651-2997
 5
 6 CHRISTOPHER D. SULLIVAN (148083)
   csullivan@diamondmccarthy.com
 7 STACEY L. PRATT (124892)
 8 stacey.pratt@diamondmccarthy.com
   DIAMOND MCCARTHY LLP
 9 150 California Street, Suite 2200
10 San Francisco, CA 94111
   Phone: (415) 692-5200
11
12 Counsel for Bradley D. Sharp,
   Permanent Receiver
13
14
                        UNITED STATES DISTRICT COURT
15
                       CENTRAL DISTRICT OF CALIFORNIA
16
                       WESTERN DIVISION – LOS ANGELES
17
18
     SECURITIES AND EXCHANGE              Case No. 2:19−cv−02188−DSF−MRW
19
     COMMISSION,                          Hon. Dale S. Fischer
20
                  Plaintiff,              PROOF OF SERVICE
21
22                v.
23
   DIRECT LENDING INVESTMENTS
24 LLC,
25
                 Defendant.
26
27
28
                                      1
                                                                PROOF OF SERVICE
Case 2:19-cv-02188-DSF-MRW Document 318-4 Filed 11/20/20 Page 2 of 3 Page ID
                                #:8978



 1                                   PROOF OF SERVICE
 2           I hereby declare under penalty of perjury pursuant to the laws of the state of
 3 California that I am a citizen of the United States, over the age of eighteen years and
 4 not a party to the within-entitled action. My business address is 150 California
 5 Street, Suite 2200, San Francisco, CA 94111. On November 20, 2020, I served a
 6 copy of the within document(s):
 7       • NOTICE OF MOTION AND MOTION OF RECEIVER FOR: (1)
 8         APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT
           LIQUIDATOR; AND (2) AUTHORITY TO MAKE INTERIM
 9         DISTRIBUTION TO DLIFF;
10
         • MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
11         MOTION OF RECEIVER FOR: (1) APPROVAL OF CLAIMS
12         STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND (2)
           AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF;
13
14       • DECLARATION OF BRADLEY D. SHARP IN SUPPORT OF MOTION
           OF RECEIVER FOR: (1) APPROVAL OF CLAIMS STIPULATION
15         WITH DLIFF JOINT LIQUIDATOR; AND (2) AUTHORITY TO MAKE
16         INTERIM DISTRIBUTION TO DLIFF; and
17       •   [PROPOSED] ORDER GRANTING MOTION OF RECEIVER FOR: (1)
18           APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT
             LIQUIDATOR; AND (2) AUTHORITY TO MAKE INTERIM
19           DISTRIBUTION TO DLIFF
20
21
     X       SERVED VIA ELECTRONIC TRANSMISSION/EMAIL: On November 20,
22           2020, I served the following persons and/or entities at the by transmitting via
             electronic mail the document(s) listed above to the addresses set forth below:
23
24
             Nicolas Morgan, nicolasmorgan@paulhastings.com
25
             Matthew Dors, Esq., matthew.dors@collascrill.com
26
             Rocco Cecere, Esq., rocco.cecere@collascrill.com
27           Rupert Stanning, Esq., rupert.stanning@collascrill.com
28
                                             2
                                                                           PROOF OF SERVICE
Case 2:19-cv-02188-DSF-MRW Document 318-4 Filed 11/20/20 Page 3 of 3 Page ID
                                #:8979



 1         Christopher D. Johnson, cdj@cjacayman.com
 2         Jill Zadny, jz@cjacayman.com
 3         Karen Scott, ks@cjacayman.com
 4         Jacob A. Johnson, Alston & Bird LLP, jacob.johnson@alston.com
 5         Will Sugden, Alston & Bird LLP, will.sugden@alston
           Mark Rosenbaum, mrosenbaum@wrslawyers.com
 6
           Howard J. Weg, hweg@hjwadvisor.com
 7
 8
       X    TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC
 9          FILING (NEF): On November 20, 2020, Pursuant to L.R. 5-3.2.1, the
            document listed above will be served by the court via NEF and hyperlink to
10
            the document which effects electronic service on counsel who are registered
11          with the CM/ECF system.
12
           I am readily familiar with the firm's practice of collection and processing
13
     correspondence for mailing. Under that practice it would be deposited with the U.S.
14
     Postal Service on that same day with postage thereon fully prepaid in the ordinary
15
     course of business. I am aware that on motion of the party served, service is
16
     presumed invalid if postal cancellation date or postage meter date is more than one
17
     day after date of deposit for mailing in affidavit.
18
19
           I declare under penalty of perjury under the laws of the state of California
20
     that the above is true and correct. Executed on November 20, 2020, at Concord,
21
     California.
22
                                             /s/ Erika R. Shannon
23                                           Erika R. Shannon
24
25
26
27
28
                                             3
                                                                         PROOF OF SERVICE
